DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,601,518 to Moon et al (“Moon”) in view of U.S. Patent Publication 2021/0012082 to Uchida et al (“Uchida”) in further view of Chinese Patent Publication 108878476 to Kim et al (“Kim”) (relied upon English translation) and in further view of U.S. Patent Publication 2018/0286307 to Kim et al (“Kim 2”).
As to Claim 1, Moon teaches a display device comprising: a first semiconductor layer disposed on a substrate (The first semiconductor 154a is disposed on the first insulating substrate 110, see Col. 5, lines 15-16; Fig. 2); a first insulating layer disposed on the first semiconductor layer (A first gate insulating layer 140a [first insulating layer] is disposed on the first semiconductor 154a, see Col. 5, lines 47-48); a second semiconductor layer disposed on the third insulating layer (second semiconductor 154b is disposed on the second gate insulating layer 140b [third insulating layer], see Col. 6, lines 17-18); a fourth insulating layer disposed on the second semiconductor layer (interlayer insulating layer 160 [fourth insulating layer] is disposed on the second semiconductor 154b, see Col. 6, lines 28-29); 
Moon does not expressly disclose a scan line disposed on the first insulating layer; a second insulating layer disposed on the scan line; a scan line disposed on the second insulating layer; a third insulating layer disposed on the scan line.
Uchida teaches a scan line disposed on the first insulating layer; a second insulating layer disposed on the scan line; a scan line disposed on the second insulating layer; a third insulating layer disposed on the scan line (The first gate line GCLA overlaps the second gate line GCLB [scan line]. The first gate line GCLA [scan line disposed on second insulating layer] and the second gate line GCLB [scan line disposed on first insulating layer] are provided in different layers with insulating layers (a third inorganic insulating layer 22c [first insulating layer] and a fourth inorganic insulating layer 22d [second insulating layer] (refer to FIG. 7)) interposed therebetween, see ¶ 0055; The first gate electrode 64A and the second gate electrode 64B are provided as bifurcations of the first gate line GCLA and the second gate line GCLB, respectively, see ¶ 0066. Figure 7 illustrates gate electrode 64B [scan line] disposed on insulating layer 22b [first insulating layer], gate electrode 64B disposed on insulating layer 22d [second insulating layer] and insulating layer 22e [third insulating layer] disposed on gate electrode 64A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon with Uchida to teach a scan line disposed on the first insulating layer; a second insulating layer disposed on the scan line; a scan line disposed on the second insulating layer; a third insulating layer disposed on the scan line. The suggestion/motivation would have been in order to provide first and second gate lines in different layers with insulating layers interposed therebetween (see ¶ 0055).
Moon and Uchida do not expressly disclose an initializing voltage line disposed on the fourth insulating layer and overlapping the scan line.
Kim teaches an initializing voltage line disposed on the fourth insulating layer and overlapping the scan line (Figure 6 illustrates power line PL2 disposed on the third interlayer insulation layer 32 [fourth insulating layer] and overlapping the scan line Si-1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon and Uchida with Kim to teach an initializing voltage line disposed on the fourth insulating layer and overlapping the scan line. The suggestion/motivation would have been in order for the initializing power line IPL to be disposed spaced apart from the scanning line Si-1, Si and Si + 1 are separated (see ¶ 0141).
Moon, Uchida and Kim do not expressly disclose a first transistor including a channel disposed in the first semiconductor layer, the first transistor receiving a gate signal through the scan line; and a second transistor including a channel disposed in the second semiconductor layer, the second transistor receiving a gate signal through the inverted scan line.  

Kim 2 teaches a first transistor including a channel disposed in the first semiconductor layer, the first transistor receiving a gate signal through the scan line (the third gate patterns 160A and 160B may include a scan line 160A to which the second scan signal GS2 (e.g., an inverted scan signal of a current pixel row) is applied and a scan line 160B to which the third or fourth scan signals GS3 or GS4 (e.g., an inverted scan signal of a previous pixel row) is applied, see ¶ 0079; the gate electrode of the second transistor T2 may receive the first scan signal GS1, and the gate electrode of the third transistor T3 may receive the second scan signal G2 (e.g., an inverted scan signal of a current pixel row) that is an inversion of the first scan signal GS1, see ¶ 0085)); and 
a second transistor including a channel disposed in the second semiconductor layer, the second transistor receiving a gate signal through the inverted scan line ((the third gate patterns 160A and 160B may include a scan line 160A to which the second scan signal GS2 (e.g., an inverted scan signal of a current pixel row) is applied and a scan line 160B to which the third or fourth scan signals GS3 or GS4 (e.g., an inverted scan signal of a previous pixel row) is applied, see ¶ 0079; the gate electrode of the second transistor T2 may receive the first scan signal GS1, and the gate electrode of the third transistor T3 may receive the second scan signal G2 (e.g., an inverted scan signal of a current pixel row) that is an inversion of the first scan signal GS1, see ¶ 0085).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon, Uchida and Kim with Kim 2 to teach a first transistor including a channel disposed in the first semiconductor layer, the first transistor receiving a gate signal through the scan line; and a second transistor including a channel disposed in the second semiconductor layer, the second transistor receiving a gate signal through the inverted scan line.  The suggestion/motivation would have been in order for the polarity of the gate wiring to be affected by the polarity of each pixel (see ¶ 104).
As to Claim 2, Moon, Uchida, Kim and Kim 2 depending from Claim 1, Kim teaches wherein the initializing voltage line extends in a first direction parallel to the scan line (power supply line PL1 may have a shape extending in one direction, see ¶ 0210; Fig. 4 illustrates the IPL extending in a horizontal direction parallel to the scan lines).
Claim(s) 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,601,518 to Moon et al (“Moon”) in view of U.S. Patent Publication 2021/0010282 to Uchida et al (“Uchida”) in further view of Chinese Patent Publication 108878476 to Kim et al (“Kim”) (relied upon English translation) in further view of U.S. Patent Publication 2018/0286307 to Kim et al (“Kim 2”) and in further view of U.S. Patent Publication 2018/0158895 to Lee et al (“Lee”).
As to Claim 3, Moon, Uchida, Kim and Kim 2 depending from Claim 2, Kim teaches a data line extending in a second direction intersecting the first direction (Figure 4 illustrates a data line Dm extending in the vertical direction which intersects the horizontal direction), and 
Moon, Uchida, Kim and Kim 2 do not expressly disclose a shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line.
Lee teaches a shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line (An auxiliary connection line AUX is connected between the fourth source electrode SE4 and the initialization power line IPL, see ¶ 0088; Figure 5 illustrates an auxiliary connection line AUX electrically connected to the initializing power line IPL and extending parallel to the data line Dj).
  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Moon, Uchida and Kim with Kim 2 to teach a shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line.  The suggestion/motivation would have been in order for the power line to include a first metal layer on the substrate and a second metal layer connected to the first metal layer through the contact hole (see Abstract).
As to Claim 4, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 3, Lee teaches wherein the shielding electrode overlaps a gate electrode of the second transistor (Figure 6 illustrates auxiliary connection line AUX overlaps gate electrode GE7 of the seventh transistor [second transistor]).
 As to Claim 5, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 3, Lee teaches a fifth insulating layer disposed on the initializing voltage line (Figure 6 illustrates interlayer insulating layer IL disposed on the initializing power line IPL), wherein SD-200619-PKD25the data line and the shielding electrode are disposed on the fifth insulating layer (The data line Dj, the power line PL, the first contact line CNL1, the auxiliary connection line AUX, and the bridge pattern BRP are on interlayer insulating layer IL, see ¶ 0102), and the shielding electrode is electrically connected to the initializing voltage line through an opening of the fifth insulating layer (The auxiliary connection line AUX is connected to the initialization power line IPL through the eighth contact hole which passes through the interlayer insulating layer IL, see ¶ 0105; Fig. 6).  
 As to Claim 6, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 5, Lee teaches a third transistor including a channel disposed in the first semiconductor layer (The first transistor T1 includes a first gate electrode GE1, a first active pattern ACT1, a first source electrode SE1, a first drain electrode DE1, and a first contact line CNL1, see ¶ 0077; The first active pattern ACT1 is elongated to increase the length of a channel region of the first transistor T1, see ¶ 0079), and a first connecting member electrically connecting a gate electrode of the third transistor and a drain electrode of the second transistor and disposed on the fifth insulating layer (The third drain electrode DE3 [drain electrode of the second transistor] is also connected to the first gate electrode GE1 of the first transistor T1 [gate electrode of the third transistor] through the first contact line CNL1 [first connecting member], see ¶ 0085;  the first contact line CNL1 is connected to the third drain electrode DE3 and the fourth drain electrode DE4 through the second contact hole CH2, which passes through the first gate insulating layer GI1, the second gate insulating layer GI2, and the interlayer insulating layer IL, see ¶ 0104).  
 As to Claim 8, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 5, Lee teaches a fourth transistor including a channel disposed in the first semiconductor layer (The sixth drain electrode DE6 has one end connected to the sixth active pattern ACT6 and another end connected to the first drain electrode DE1 of the first transistor T1, see ¶ 0093; The first transistor T1 includes a first gate electrode GE1, a first active pattern ACT1, see ¶ 0077), and a second connecting member electrically connecting a drain electrode of the fourth transistor and the initializing voltage line (a second contact line CNL2 are between the seventh contact hole CH7 and the tenth contact hole CH10 to connect the sixth drain electrode DE6, see ¶ 0097; the second contact line CNL2 are on the first insulating layer INS1, see ¶ 0108), wherein the shielding electrode extends from the second connecting member (The second contact line CNL2 is connected to the bridge pattern BRP through the tenth contact hole CH10 passing through the first insulating layer INS1, see ¶ 0109).  
 As to Claim 9, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 5, Kim teaches an initializing control line disposed on the fourth insulating layer (Figure 6 illustrates power line PL2 disposed on the third interlayer insulation layer 32 [fourth insulating layer]), and 
Kim teaches the fifth transistor receiving a gate signal through the initializing control line, wherein the shielding electrode extends across the initializing control line (seventh drain electrode DE7 and the fourth source electrode SE4 of the fourth transistor T4 may be connected to the initialization power line IPL via the auxiliary connection line AUX, see ¶ 0172).  
Moon teaches a fifth transistor including a channel disposed in the second semiconductor layer (second semiconductor 154b may be divided into a channel region and a source region and a drain region disposed at both sides of the channel region, see Col. 6, lines 19-21), 
 As to Claim 10, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 5, Uchida teaches wherein the second transistor includes: a lower gate electrode disposed between the second insulating layer and the third insulating layer; and an upper gate electrode disposed between the fourth insulating layer and the fifth insulating layer (The first gate line GCLA [upper gate electrode] overlaps the second gate line GCLB [lower gate electrode]. The first gate line GCLA and the second gate line GCLB are provided in different layers with insulating layers (a third inorganic insulating layer 22c [first insulating layer] and a fourth inorganic insulating layer 22d [second insulating layer] (refer to FIG. 7)) interposed therebetween, see ¶ 0055; The first gate electrode 64A and the second gate electrode 64B are provided as bifurcations of the first gate line GCLA and the second gate line GCLB, respectively, see ¶ 0066. Figure 7 illustrates gate electrode 64B disposed between insulating layer 22b [second insulating layer] and insulating layer 22c [third insulating layer], gate electrode 64A disposed between insulating layer 22d [fourth insulating layer] and insulating layer 22e [fifth insulating layer]).  
 As to Claim 11, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 10, Uchida teaches wherein the upper gate electrode of the second transistor is electrically connected to the lower gate electrode through an opening of the third insulating layer and the fourth insulating layer  (The first gate line GCLA [upper gate electrode] overlaps the second gate line GCLB [lower gate electrode]. The first gate line GCLA and the second gate line GCLB are provided in different layers with insulating layers (a third inorganic insulating layer 22c [first insulating layer] and a fourth inorganic insulating layer 22d [second insulating layer] (refer to FIG. 7)) interposed therebetween, see ¶ 0055; The first gate electrode 64A and the second gate electrode 64B are provided as bifurcations of the first gate line GCLA and the second gate line GCLB, respectively, see ¶ 0066;  A fifth inorganic insulating layer 22e is provided on the fourth inorganic insulating layer 22d and covers the first gate electrode 64A. The source electrode 62 (signal line SGL) and the drain electrode 63 (the third conductive layer 67) are provided on the fifth inorganic insulating layer 22e. In the present embodiment, the drain electrode 63 is the third conductive layer 67 provided on the first semiconductor 61 with the fourth inorganic insulating layer 22d and the fifth inorganic insulating layer 22e interposed therebetween. The fourth inorganic insulating layer 22d and the fifth inorganic insulating layer 22e are provided with the contact hole H1 and the contact hole H2. The first conductive layer 65 is exposed at a bottom part of the contact hole H1. The source electrode 62 is electrically coupled with the first semiconductor 61 through the contact hole H1 and the first conductive layer 65, see ¶ 0072).
 As to Claim 12, Moon, Uchida, Kim, Kim 2 and Lee depending from Claim 5, Kim teaches a sixth insulating layer disposed on the data line (Figure 7 illustrates fourth interlayer insulating layer IL4 disposed on data line Dm), and a data connecting line disposed on the sixth insulating layer and electrically connected to the data line through an opening of the sixth insulating layer (dummy data line DDL can be exposed through grid electrode insulating layer GI, a virtual sixth contact hole DCH6 first interlayer insulating layer IL1 and the second interlayer insulating layer IL2, see ¶ 0260).  
Claim(s) 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0286307 to Kim et al (“Kim”) in view of U.S. Patent Publication 2018/0158895 to Lee et al (“Lee”).
As to Claim 13, Kim teaches a display device comprising: a scan line extending in a first direction; an inverted scan line extending in the first direction  (the third gate patterns 160A and 160B may include a scan line 160A to which the second scan signal GS2 (e.g., an inverted scan signal of a current pixel row) is applied and a scan line 160B to which the third or fourth scan signals GS3 or GS4 (e.g., an inverted scan signal of a previous pixel row) is applied, see ¶ 0079; the gate electrode of the second transistor T2 may receive the first scan signal GS1, and the gate electrode of the third transistor T3 may receive the second scan signal G2 (e.g., an inverted scan signal of a current pixel row) that is an inversion of the first scan signal GS1, see ¶ 0085);
Kim does not expressly disclose an initializing control line disposed between the scan line and the inverted scan line and extending in the first direction; an initializing voltage line overlapping the scan line and extending in the first direction; a data line extending in a second direction intersecting the first direction; and a first shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line across the initializing control line.  
Lee teaches an initializing control line disposed between the scan line and the inverted scan line and extending in the first direction (emission control line Ei extend in the first direction DR1 and are between the i.sup.th scan line Si and the i+1.sup.th scan line Si+1 so as to be spaced apart from the i.sup.th scan line Si and the i+1.sup.th scan line Si+1, see ¶ 0072); 
an initializing voltage line overlapping the scan line and extending in the first direction; a data line extending in a second direction intersecting the first direction (The initialization power line IPL extends in the first direction DR1 and is between the i+1.sup.th scan line Si+1 and the i−1.sup.th scan line Si−1 of the pixel in a next row, see ¶ 0076; The data line Dj extends in the second direction DR2 and is sequentially arranged in the first direction DR1, see ¶ 0073); and 
a first shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line across the initializing control line (The auxiliary connection line AUX is connected to the initialization power line IPL through the eighth contact hole which passes through the interlayer insulating layer IL, see ¶ 0105; Fig. 5; Figure 5 illustrates auxiliary connection line AUX extends parallel to the data line Dj which extends across the emission control line Ei).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lee to teach an initializing control line disposed between the scan line and the inverted scan line and extending in the first direction; an initializing voltage line overlapping the scan line and extending in the first direction; a data line extending in a second direction intersecting the first direction; and a first shielding electrode electrically connected to the initializing voltage line and extending parallel to the data line across the initializing control line.  The suggestion/motivation would have been in order for the power line to include a first metal layer on the substrate and a second metal layer connected to the first metal layer through the contact hole (see Abstract).
As to Claim 14, Kim and Lee depending from Claim 13, Lee teaches wherein the first shielding electrode extends to overlap the inverted scan line (Figure 5 illustrates the bridge pattern BRP overlaps scan line Si+1).  
As to Claim 15, Kim and Lee depending from Claim 13, Lee teaches an insulating layer disposed between the initializing voltage line and the first shielding electrode, wherein the first shielding electrode is electrically connected to the initializing voltage line through an opening of the insulating layer (The auxiliary connection line AUX is connected to the initialization power line IPL through the eighth contact hole which passes through the interlayer insulating layer IL, see ¶ 0105).  
As to Claim 16, Kim and Lee depending from Claim 15, Kim teaches SD-200619-PKD27a first transistor including a gate electrode, the gate electrode of the first transistor and the scan line being disposed on a same layer (the first gate patterns 130A, 130B, and 130C may include a scan line 130A to which the first scan signal GS1 is applied, a gate electrode 130B of the first transistor T1, see ¶ 0072, Fig. 6 illustrates scan line 130A disposed on a same layer of the gate pattern 130C of transistor T6); 
a second transistor receiving a gate signal through the scan line; a third transistor receiving a gate signal through the inverted scan line (transistors T3, T4, T7 each receive inverted scan signals, see Figure 2; transistor T2 [second transistor] receives a gate signal through GS1); and 
the first connecting member being disposed on the insulating layer (The first connecting portion 170A may be electrically connected to the gate electrode 130B of the first transistor T1, see ¶ 0082; the first gate patterns 130A, 130B, and 130C may be disposed on the first gate insulating layer 125, see ¶ 0072).  
Lee teaches a first connecting member electrically connecting a drain electrode of the third transistor and the gate electrode of the first transistor (The third drain electrode DE3 [drain electrode of the second transistor] is also connected to the first gate electrode GE1 of the first transistor T1 [gate electrode of the third transistor] through the first contact line CNL1 [first connecting member], see ¶ 0085);
 As to Claim 18, Kim and Lee depending from Claim 16, Lee teaches a fourth transistor including a gate electrode that is a portion or an extension of the scan line (Figure 5 illustrates transistor T2 includes a first gate electrode GE7, a seventh active pattern ACT7 and GE7 as a portion of scan line Si+1), and a second connecting member electrically connecting a drain electrode of the fourth transistor and the initializing voltage line (a second contact line CNL2 are between the seventh contact hole CH7 and the tenth contact hole CH10 to connect the sixth drain electrode DE6, see ¶ 0097; the second contact line CNL2 are on the first insulating layer INS1, see ¶ 0108), wherein the shielding electrode extends from the second connecting member (The second contact line CNL2 is connected to the bridge pattern BRP through the tenth contact hole CH10 passing through the first insulating layer INS1, see ¶ 0109).  
Allowable Subject Matter
8.	Claims 7, 17, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694